            Case 3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 1 of 7 Pageid#: 362
$2& 5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQD&ULPLQDO&DVH                                    127(,GHQWLI\&KDQJHVZLWK$VWHULVNV
               6KHHW


                                            81,7('67$7(6',675,&7&2857
                                                         :HVWHUQ'LVWULFWRI9LUJLQLD
        81,7('67$7(62)$0(5,&$                                                      AMENDED JUDGMENT IN A CRIMINAL CASE
                              9                                                      &DVH1XPEHU DVAW319CR000014-001
     DANIEL MCMAHON                                                                   &DVH1XPEHU
                                                                                      8601XPEHU 72630-018
   'DWHRI2ULJLQDO-XGJPHQW                       9/4/20                            Jessica Phillips, Esq.
                                       2U'DWHRI/DVW$PHQGHG-XGJPHQW               'HIHQGDQW V$WWRUQH\                            
7+('()(1'$17

     SOHDGHGJXLOW\WRFRXQW V        1ss and 2ss
     SOHDGHGQRORFRQWHQGHUHWRFRXQW V
     ZKLFKZDVDFFHSWHGE\WKHFRXUW
     ZDVIRXQGJXLOW\RQFRXQW V
     DIWHUDSOHDRIQRWJXLOW\
7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV
Title & Section                     Nature of Offense                                                            Offense Ended                    Count
18 U.S.C. § 245(b)(4) Bias-Motivated Interference with a Candidate for Elective Office                              1/10/2019                       1ss

18 U.S.C. § 2261A(2) Cyberstalking                                                                                   9/4/2019                       2ss




       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                       7        RIWKLVMXGJPHQW7KHVHQWHQFHLVLPSRVHGSXUVXDQWWR
WKH6HQWHQFLQJ5HIRUP$FWRI
     7KHGHIHQGDQWKDVEHHQIRXQGQRWJXLOW\RQFRXQW V
     &RXQW V             1, 1s, 2, 2s, 3, 3s, 4s, 5s           LV      DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV
         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHV$WWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPHUHVLGHQFH
RUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,IRUGHUHGWRSD\UHVWLWXWLRQ
WKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLFFLUFXPVWDQFHV
                                                                                      8/31/2020
                                                                                      'DWHRI,PSRVLWLRQRI-XGJPHQW


                                                                                      6LJQDWXUHRI-XGJH
                                                                                      Norman K. Moon, Senior United States District Judge
                                                                                      1DPHDQG7LWOHRI-XGJH
                                                                                      September 29, 2020
                                                                                      'DWH
$2&
            Case    3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 2 of 7 Pageid#: 363
             5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQ&ULPLQDO&DVH
             6KHHW,PSULVRQPHQW                                                                           127(,GHQWLI\&KDQJHVZLWK$VWHULVNV

                                                                                                       -XGJPHQW3DJH        2      RI           7
'()(1'$17   DANIEL MCMAHON
&$6(180%(5 DVAW319CR000014-001


                                                              IMPRISONMENT

        7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUD
WRWDOWHUPRI
   Forty-One (41) Months. This term consists of 12 months as to Count 1ss and 41 months as to Count 2ss, to run concurrently.




          7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV
     The defendant to participate in the Intensive Drug Treatment Program administered by the Bureau of Prisons.
     The defendant to receive mental health treatment while incarcerated.
     The defendant to be incarcerated at a facility as close to his family in Pensacola, FL that can afford the programs recommended by the
     Court.

          7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW

               DW                                      DP          SP     RQ
               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

          7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
               EHIRUHRQ

               DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

               DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                    RETURN
 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




          'HIHQGDQWGHOLYHUHGRQ                                                          WR

 D                                                   ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW



                                                                                                    81,7('67$7(60$56+$/

                                                                            %\
                                                                                                 '(387<81,7('67$7(60$56+$/
          Case 3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 3 of 7 Pageid#: 364
AO 245B   (Rev. /1 - VAW Additions /1) $PHQGHGJudgment in a Criminal Case
          Sheet 3 — Supervised Release

                                                                                                     Judgment-Page     3    of        7
DEFENDANT: DANIEL MCMAHON
CASE NUMBER: DVAW319CR000014-001
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
Three (3) Years. This term consists of one year as to Count 1ss and three years as to Count 2ss, to run concurrently




                                                      MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.      You must make restitution in accordance with sections 3663 and 3663A, or any other statute authorizing a sentence of
        restitution. (check if applicable)
3.   You must not unlawfully possess a controlled substance.
4.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § 901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, work,
        are a student, or were convicted of a qualifying offense. (check if applicable)
7.      You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
           Case 3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 4 of 7 Pageid#: 365
AO 245&    (Rev. /1 - VAW Additions /1) Amended Judgment in a Criminal Case
            Sheet 3A — Supervised Release                                                                       (NOTE: Identify Changes with Asterisks (*))

                                                                                                         Judgment-Page          4       of           7
 DEFENDANT: DANIEL MCMAHON
 CASE NUMBER: DVAW319CR000014-001
                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions , available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
 $2&
           Case    3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 5 of 7 Pageid#: 366
             5HY9$:$GGLWLRQV $PHQGHG-XGJPHQWLQD&ULPLQDO&DVH
             6KHHW'6XSHUYLVHG5HOHDVH                                                                    127(,GHQWLI\&KDQJHVZLWK$VWHULVNV

                                                                                                         -XGJPHQW3DJH        5      RI          7
 '()(1'$17   DANIEL MCMAHON
 &$6(180%(5 DVAW319CR000014-001

                                             SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall have no contact with any victim, or with any minor in this case, directly or indirectly.

2. The defendant must not possess, purchase, or consume alcohol.

3. Following release from imprisonment, the court will evaluate defendant’s status and determine whether, after incarceration, drug
rehabilitation is necessary and appropriate. If additional rehabilitation is deemed appropriate, the defendant shall participate in a program as
designated by the court, upon consultation with the probation officer, until such time as the defendant has satisfied all the requirements of the
program.

4. The defendant shall participate in a program of mental health treatment, as approved by the probation officer, until such time as the
defendant has satisfied all requirements of the program.

5. The defendant shall reside in a residence free of firearms, ammunition, destructive devices, and dangerous weapons.

6. The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers as defined in 18 U.S.C. § 1030(e)(1),
other electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation of release. The defendant shall warn any other occupants that the premises may
be subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion
exists that the defendant has violated a condition of his or her supervision and that the areas to be searched contain evidence of this violation.

7. The defendant may not purchase, possess, or use any computer as defined in 18 U.S.C. § 1030(e)(1), cellular telephone, or other
Internet-capable device without the prior approval of the court, upon consultation with the probation officer. In cases where approval is
granted by the court, use of such devices shall be conditioned on defendant’s compliance with the Computer Monitoring Program authorizing
the probation office to identify, monitor, access and seize any such devices under the defendant’s control.

8. The defendant shall submit to search and seizure of his or her computer, as defined in 18 U.S.C. § 1030(e)(1), electronic communication
devices, data storage devices, or other Internet-capable devices. This may include the retrieval and copying of all data. The defendant should
warn any other residents or occupants that the premises or vehicles in which the defendant may be located could be subject to search pursuant
to this condition.
AO 245&
          Case     3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 6 of 7 Pageid#: 367
          (Rev. /1 - VAW Additions /1) Amended Judgment in a Criminal
           CaseSheet 5 - Criminal Monetary Penalties                                                                  (NOTE: Identify Changes with Asterisks (*))

                                                                                                          Judgment - Page        6        of             7
DEFENDANT: DANIEL MCMAHON
CASE NUMBER: DVAW319CR000014-001
                                                  CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                $VVHVVPHQW                        5HVWLWXWLRQ                 )LQH                     $9$$$VVHVVPHQW               -97$$VVHVVPHQW
 TOTALS       $ 125.00                        $                           $                        $                            $


     The determination of restitution is deferred until                 . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C § 3664(i), all nonfederal victims must be
     paid before the United States is paid.
Name of Payee                                               Total Loss**                      Restitution Ordered              Priority or Percentage




 TOTALS                                                                   $0.00                                      $0.00


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
          the interest requirement is waived for the             fine          restitution.
          the interest requirement for the               fine      restitution is modified as follows:


   $P\9LFN\DQG$QG\&KLOG3RUQRJUDSK\9LFWLP$VVLVWDQFH$FWRI3XE/1R
 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses
 committedon or after September 13, 1994, but before April 23, 1996.
AO 245&
             Case     3:19-cr-00014-NKM-JCH Document 73 Filed 09/29/20 Page 7 of 7 Pageid#: 368
             (Rev. /1 - VAW Additions /) $PHQGHGJudgment in a Criminal Case
             Sheet 6 - Schedule of Payments

DEFENDANT:             DANIEL MCMAHON                                                                              Judgment - Page     7   of    7
CASE NUMBER: DVAW319CR000014-001

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, the total criminal monetary penalties are due immediately and payable as follows:

A          Lump sum payment of $ 125.00                    immediately, balance payable
                     not later than                              , or
                     in accordance ZLWK        C,          D,       E,         F or,        G below); or
B          Payment to begin immediately (may be combined with             C,           D,       F, or      G below); or

C          Payment in equal                             (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                          (e.g., months or years), to commence                        (e.g., 30 or 60 days) after the date of this judgment; or
D          Payment in equal                              (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                           (e.g., months or years), to commence                        (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or
E          Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F          During the term of imprisonment, payment in equal                          (e.g., weekly, monthly, quarterly) installments of
           $                   , or           % of the defendant's income, whichever is greater       , to commence                   (e.g., 30 or
           60 days) after the date of this judgment; AND payment in equal                            (e.g., weekly, monthly, quarterly)
           installments of $                     during the term of supervised release, to commence                          (e.g., 30 or 60 days)
           after release from imprisonment.
G          Special instructions regarding the payment of criminal monetary penalties:



Any installment schedule shall not preclude enforcement of the restitution or fine order by the United States under 18 U.S.C §§ 3613 and
3664(m).
Any installment schedule is subject to adjustment by the court at any time during the period of imprisonment or supervision, and the defendant
shall notify the probation officer and the U.S. Attorney of any change in the defendant's economic circumstances that may affect the
defendant's ability to pay.
All criminal monetary penalties shall be made payable to the Clerk, U.S. District Court, )UDQNOLQ5G6XLWH, Roanoke, Virginia 240,
IRUdisbursement.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Any obligation to pay restitution is joint and several with other defendants, if any, against whom an order of restitution has been or will be
entered.
        Joint and Several
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, and
        corresponding payee, if appropriate.




        The defendant shall pay the cost of prosecution.
        The defendant shall pay the following court cost(s):
        The defendant shall forfeit the defendant's interest in the following property to the United States:




    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) $9$$DVVHVVPHQW  
    fine principal, ()fine interest, () community restitution,  -97$DVVHVVPHQW() penalties, and () costs, including cost of prosecution
    and court costs.
